OPINION AND ORDER ADOPTING THE RECOMMENDATION OF THE BOARD OF GOVERNORS FOR A 59-DAY SUSPENSION

The Kentucky Bar Association has recommended that respondent be suspended from the practice of law in the Commonwealth of Kentucky for a period of fifty-nine (59) days. Respondent was found guilty of violating SCR 3.130-1.1 by failing to represent a client competently in obtaining relief pursuant to Chapter 7 of the Bankruptcy Code. Respondent was retained by the complainant in the early part of 1990 to pursue relief pursuant to the Bankruptcy Code and the complainant provided labor and services for the payment of the legal services of the respondent. Respondent first attempted to file a petition for relief in bankruptcy in or about June 1991, but said petition was rejected by the Court for deficiencies or defects. The respondent then filed a petition for relief in May 1992, but the check tendered for the filing fee was returned for insufficient funds and respondent failed to provide a money order or cashier’s cheek within five days following the notice by the clerk of same resulting in dismissal. Respondent filed a motion to set aside this dismissal which was scheduled by the Court for hearing in November 1992, but respondent failed to appear at the date, place and time of said hearing and, therefore, the motion to set aside the dismissal was overruled. On numerous occasions, the complainant requested information concerning the status of his petition for relief, but respondent failed to appropriately advise the complainant as to the status of his petition.
Respondent failed to respond to or defend the charges against her.
Neither the Kentucky Bar Association nor the respondent has requested review. As such, and it otherwise appearing that the evidence supports the findings and recommendation of the Kentucky Bar Association,
IT IS THEREFORE ORDERED:
That the respondent, Rhonda McClure Watson, be and she is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of fifty-nine (59) days.'
Respondent is directed to pay the costs of this action in the amount of $11.73.
All concur.
Entered: September 30, 1993.
/s/ Robert F. Stephens ROBERT F. STEPHENS, Chief Justice